Exhibit 10.27.1
To be Effective for Grants Made After 2/18/2013

Fortegra Financial Corporation
2010 Omnibus Incentive Plan
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
the grant date designated in Schedule A hereto (the “Grant Date”) by and between
Fortegra Financial Corporation, a Delaware corporation (with any successor, the
“Company”), and the participant designated in Schedule A hereto (the
“Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Fortegra Financial Corporation 2010 Omnibus
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Restricted Stock Award. Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants to the Participant the number of
Shares designated in Schedule A hereto (the “Restricted Shares”), which shall
vest and become nonforfeitable in accordance with Section 3 except as otherwise
set forth in this Agreement or the Plan.
2.    Certificates. Certificates representing the Restricted Shares shall be
issued by the Company and shall be registered in the name of the Participant on
the stock transfer books of the Company promptly following execution of this
Agreement by the Participant, but shall remain in the physical custody of the
Company or its designee at all times prior to the vesting of such Restricted
Shares pursuant to Section 3. As a condition to the receipt of this Agreement,
the Participant shall deliver to the Company a stock power, duly endorsed in
blank, relating to the Restricted Shares.
3.    Vesting Schedule. Subject to the Participant’s continued Service on each
vesting date and except as otherwise provided in Sections 4 and 5, the
Restricted Shares shall vest in accordance with the vesting terms set forth in
Schedule A; provided, however, that if the Participant’s Service is terminated
due to the Participant’s retirement from the Company or any Subsidiary or
Affiliate and the Participant has provided at least ten (10) calendar years of
Service as of the date of such retirement (a “Qualifying Retirement”), then the
Restricted Shares shall continue to vest during the Participant’s retirement in
accordance with the vesting terms set forth in Schedule A, subject to Section 5.
4.    Accelerated Vesting Upon a Change of Control. Notwithstanding anything to
the contrary in Section 3, if within the one (1) year period following a Change
of Control, the Participant’s Service is terminated by the Company or any
Subsidiary or Affiliate without Cause or by the Participant with Good Reason,
any unvested Restricted Shares shall immediately and fully vest as of the date
of such termination of the Participant’s Service.



--------------------------------------------------------------------------------



5.    Forfeiture; Recovery Due to Accounting Restatement.
(a)    Subject to Section 4, if the Participant’s Service is terminated for any
reason other than a Qualifying Retirement, then the Restricted Shares, to the
extent not then vested, shall be forfeited by the Participant without
consideration.
(b)    If the Participant’s Service is terminated due to a Qualifying Retirement
and either (i) the Participant thereafter dies, or (ii) the Board or the
Committee thereafter determines that the Participant has violated any
restrictive covenant in the Plan, any Award Agreement or any employment,
severance, consulting or other agreement with the Company to which the
Participant is subject, then the Restricted Shares, to the extent not vested as
of the date of such death or violation, shall be forfeited by the Participant
without consideration.
(c)    Notwithstanding Sections 1, 3, 4, 5(a) and 5(b), if the Board or the
Committee determines that the recovery of some or all of the compensation paid
or payable to the Participant pursuant to this Agreement is required under any
applicable law, regulation or listing requirement, or any policy of the Company
concerning the recovery of compensation as a result of an accounting restatement
due to the Company’s material noncompliance with any financial reporting
requirement under the securities laws, then to the extent provided by, and in
accordance with, the terms of such law, regulation, listing requirement or
policy: (i) the Restricted Shares, or any portion thereof, including any vested
Restricted Shares, shall be immediately forfeited by the Participant without
consideration; and (ii) the Company shall have the right to recover from the
Participant all Restricted Shares credited or delivered to the Participant, and
if the Participant has transferred any Restricted Shares, the Company shall have
the right to recover the Fair Market Value of such transferred Restricted Shares
(as of the date on which such Restricted Shares were transferred) from the
Participant in cash.
6.    No Right to Continued Service. The granting of the Restricted Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
Service of such Participant.
7.    Securities Laws/Legend on Certificates. The issuance and delivery of
Restricted Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements. The certificates representing the
Restricted Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
8.    Transferability. Prior to vesting in accordance with Section 3, the
Restricted Shares may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. Restricted Shares transferred
by will or by the laws of descent and distribution shall continue to be subject
to the terms and conditions of this Agreement, and no such permitted transfer of
the Restricted Shares to heirs or legatees of the

2

--------------------------------------------------------------------------------



Participant shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.
9.    Definitions.
(a)    “Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company or its Affiliates, if any, or if the Participant is
not a party to an employment agreement with a definition of “Cause”, then
“Cause” means that the Board has determined that any one or more of the
following has occurred: (i) the Participant shall have been indicted for, or
shall have pleaded guilty or nolo contendere to, any felony; (ii) the
Participant shall have failed or refused to carry out the reasonable and lawful
instructions of Chief Executive Officer of the Company, the executive to whom
the Participant reports, or the Board (other than as a result of illness or
disability) concerning duties or actions consistent with the Participant’s
position and such failure or refusal shall have continued for a period of ten
(10) days following written notice from the Board; (iii) the Participant shall
fail to adhere to any material written Company policy; (iv) the Participant
shall have engaged in any gross or willful misconduct resulting in a substantial
loss to the Company or any of its Affiliates or substantial damage to any of
their reputations; or (v) the Participant shall have committed any fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or other act
of dishonesty against the Company.
“Good Reason” shall have the meaning set forth in the Participant’s employment
agreement with the Company, if any, or if the Participant is not a party to an
employment agreement with a definition of “Good Reason”, then “Good Reason”
shall mean, without the Participant’s prior written consent, (A) any material
reduction in the Participant’s base salary; (B) any material diminution in the
Participant’s position, duties or responsibilities; or (C) a relocation of the
Participant’s principal office to a location more than 50 miles from its current
location; provided that, no finding of Good Reason shall be effective unless and
until the Participant has provided the Company, within sixty (60) calendar days
of the occurrence of the facts and circumstances underlying the finding of Good
Reason, written notice stating with specificity the facts and circumstances
underlying the finding of Good Reason, and, if the basis for such finding of
Good Reason is capable of being cured by the Company, providing the Company with
an opportunity to cure the same within thirty (30) calendar days after receipt
of such notice.
10.    Adjustment of Restricted Shares. Adjustments to the Restricted Shares
shall be made in accordance with the terms of the Plan.
11.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Shares,
their grant, vesting or otherwise and to take such other action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.
12.    Notices. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or
within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
13.    Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

3

--------------------------------------------------------------------------------



14.    Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
15.    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.
16.    Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed by the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN THE
FEDERAL OR STATE COURTS IN NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR
ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY WITH
RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY OF
SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
17.    Restricted Shares Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Shares are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference (subject to the limitation set forth in Section
16). In the event of a conflict between any term or provision contained herein
and a term or provision of the Plan, the applicable terms and provisions of the
Plan will govern and prevail. The Participant has had the opportunity to retain
counsel, and has read carefully, and understands, the provisions of the Plan and
the Agreement.
18.    Amendment. The Committee may amend or alter this Agreement and the
Restricted Shares granted hereunder at any time; provided that, subject to
Articles 11, 12 and 13 of the Plan, no such amendment or alteration shall be
made without the consent of the Participant if such action would materially
diminish any of the rights of the Participant under this Agreement or with
respect to the Restricted Shares.
19.    Section 83(b) Election. In the event the Participant determines to make
an election with the Internal Revenue Service (the “IRS”) under Section 83(b) of
the Code and the regulations promulgated thereunder (the “83(b) Election”), the
Participant shall provide a copy of such form to the Company promptly following
its filing, which is required under current law to be filed with

4

--------------------------------------------------------------------------------



the IRS no later than thirty (30) days after the Grant Date of the Restricted
Shares. The Participant is advised to consult with his or her own tax advisors
regarding the purchase and holding of the Restricted Shares, and the Company
shall bear no liability for any consequence of the Participant making an 83(b)
Election or failing to make an 83(b) Election.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.    Signature in Counterparts/Electronic Signature. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may be signed electronically with the same force and effect as if
signed manually.
*        *        *



5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement as of the Grant Date set forth in Schedule A.




FORTEGRA FINANCIAL CORPORATION, a Delaware corporation






By:         
Name:    
Title:    




Acknowledged and agreed to by Participant as
of the Grant Date set forth on Schedule A:


    
Print Name:    
    



6

--------------------------------------------------------------------------------



Schedule A




Grant Date:        __ / __ / ____




Participant:        ______




Participant ID:        _____




Plan:            Fortegra Financial Corporation 2010 Omnibus Incentive Plan




Number of Restricted Shares:    ______








Vesting:        





7